As filed with the Securities and Exchange Commission on March 1, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3445 THE MERGER FUND (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York10595 (Address of principal executive offices) (Zip code) Roy Behren and Michael T. Shannon THE MERGER FUND 100 Summit Lake Drive Valhalla, New York10595 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-343-8959 Date of fiscal year end: September 30 Date of reporting period:December 31, 2010 Item 1. Schedule of Investments. The Merger Fund SCHEDULE OF INVESTMENTS December 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 82.98% AIRLINES - 1.32% AirTran Holdings, Inc. (a) $ APPAREL RETAIL - 2.28% J.C. Penney Company, Inc.(e) J. Crew Group, Inc. (a)(e) BIOTECHNOLOGY - 4.47% Crucell NV - ADR (a)(b)(g) Crucell NV (a)(b)(c) Genzyme Corporation (a)(e) Savient Pharmaceuticals, Inc. (a) Talecris Biotherapeutics Holdings Corp. (a) BROADCASTING- 0.48% Discovery Communications, Inc. Series K (a) Promotora De Informaciones S.A. - ADR (a)(b)(f) Promotora De Informaciones S.A. Class B - ADR (a)(b) CABLE & SATELLITE - 1.60% Comcast Corporation Special Class A COMMUNICATIONS EQUIPMENT - 1.14% Motorola, Inc. (a)(e) COMPUTER STORAGE & PERIPHERALS - 1.58% Compellent Technologies, Inc. (a) EMC Corp. (a) Seagate Technology LLC (a)(b)(e) CONSTRUCTION & ENGINEERING - 0.12% Massey Energy Company (e) CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS - 6.36% Bucyrus Inernational, Inc. (g) CONSUMER FINANCE - 1.51% SLM Corporation (a)(e) DIVERSIFIED BANKS - 0.19% Bank of Montreal (b) DIVERSIFIED CHEMICALS - 0.19% Huntsman Corporation (e) DIVERSIFIED METALS & MINING - 4.06% Hillgrove Resources Ltd. (a)(b)(c) Indophil Resources NL (a)(c) Rio Tinto PLC - ADR (b) Western Coal Corp. (a)(b) ELECTRIC UTILITIES - 2.61% Allegheny Energy, Inc. (g) ELECTRICAL COMPONENTS & EQUIPMENT - 2.87% Baldor Electric Company SunPower Corp. Class B (a) ELECTRONIC EQUIPMENT & INSTRUMENTS - 0.02% L-1 Identity Solutions, Inc. (a)(d) FERTILIZERS & AGRICULTURAL CHEMICALS - 3.02% Potash Corporation of Saskatchewan (b)(d) FOOD RETAIL - 0.05% Casey's General Stores, Inc. (e) GAS UTILITIES - 0.91% Nicor, Inc. GOLD - 0.48% Andean Resources Ltd. (a)(b)(c) HEALTH CARE SERVICES - 0.76% Emergency Medical Services Corporation (a) HEALTH CARE SUPPLIES - 7.35% Alcon, Inc. - ADR (b)(e) HOUSEWARES & SPECIALTIES - 1.20% Fortune Brands, Inc. (e) INDUSTRIAL GASES - 2.43% Airgas, Inc. (e) INTEGRATED TELECOMMUNICATION SERVICES - 5.90% Qwest Communications International, Inc. (d) INTERNET SOFTWARE & SERVICES - 0.58% Yahoo! Inc. (a)(e) LIFE & HEALTH INSURANCE - 0.19% Phoenix Group Holdings (b)(c)(f) MOVIES & ENTERTAINMENT - 0.43% News Corporation Class A OIL & GAS DRILLING - 1.41% Pride International, Inc. (a) OIL & GAS EXPLORATION & PRODUCTION - 1.98% Atlas Energy, Inc. (a) EXCO Resources, Inc. (e) Quicksilver Resources, Inc. (a)(g) PACKAGED FOODS & MEATS - 1.29% Del Monte Foods Co. Wimm Bill Dann Foods Ojsc - ADR (b)(d) PERSONAL PRODUCTS - 4.61% Alberto-Culver Company (f) Mead Johnson Nutrition Co. PHARMACEUTICALS - 4.32% King Pharmaceuticals, Inc. (a)(d) REGIONAL BANKS - 1.76% Marshall & Ilsley Corporation SOFT DRINKS - 1.28% Coca-Cola Enterprises, Inc. (e) SPECIALTY STORES - 0.11% Jo-Ann Stores, Inc. (a) SYSTEMS SOFTWARE - 7.71% McAfee Inc. (a)(f) Novell, Inc. (a) THRIFTS & MORTGAGE FINANCE - 0.25% Newalliance Bancshares, Inc. (g) TRUCKING - 2.40% Dollar Thrifty Automotive Group, Inc. (a) WIRELESS TELECOMMUNICATION SERVICES - 1.75% Syniverse Holdings, Inc. (a) TOTAL COMMON STOCKS (Cost $3,163,243,514) PREFERRED STOCKS - 0.00% KeyCorp Capital Series F TOTAL PREFERRED STOCKS (Cost $6,249) WARRANTS - 0.02% Kinross Gold Corporation Expiration: September, 2014, Excercise Price: $21.300 (a)(b) TOTAL WARRANTS (Cost $540,028) Principal Amount CORPORATE BONDS - 0.47% Mirant Corporation 7.375%, 12/31/2013 TOTAL CORPORATE BONDS (Cost $18,563,770) Contracts (100 shares per contract) PURCHASEDPUT OPTIONS - 0.07% Bank of Montreal Expiration: January, 2011, Exercise Price: $50.00 93 Expiration: February, 2011, Exercise Price: $50.00 Coca-Cola Enterprises, Inc. Expiration: January, 2011, Exercise Price: $23.00 Compellent Technologies, Inc. Expiration: January, 2011, Exercise Price: $22.500 Energy Select Sector SPDR Expiration: January, 2011, Exercise Price: $69.00 Fortune Brands, Inc. Expiration: January, 2011, Exercise Price: $55.00 Global Alternative Energy ETF Expiration: January, 2011, Exercise Price: $21.00 iShares Nasdaq Biotech Expiration: January, 2011, Exercise Price: $95.00 J.C. Penney Company, Inc. Expiration: January, 2011, Exercise Price: $29.00 Massey Energy Company Expiration: January, 2011, Exercise Price: $38.00 Materials SS SPDE Expiration: March, 2011, Exercise Price: $39.00 Mead Johnson Nutrition Co. Expiration: February, 2011, Exercise Price: $55.00 Nicor, Inc. Expiration: February, 2011, Exercise Price: $45.00 Pride International, Inc. Expiration: January, 2011, Exercise Price: $27.50 Quicksilver Resources, Inc. Expiration: January, 2011, Exercise Price: $12.50 SPDR Trust Series 1 Expiration: January, 2011, Exercise Price: $124.00 Technology SPDR Expiration: January, 2011, Exercise Price: $25.00 PURCHASEDCALL OPTIONS - 0.00% Novartis AG Expiration: January, 2011, Exercise Price: $65.00 TOTAL PURCHASED OPTIONS (Cost $6,850,759) Shares SHORT TERM INVESTMENTS - 9.55% MONEY MARKET FUNDS - 9.55% Goldman Sachs Money Market (g)(c) 0.140%, 12/31/2031 Fidelity Institutional Money Market Portfolio (d)(c) 0.220%, 01/01/2050 TOTAL SHORT TERM INVESTMENTS (Cost $375,503,249) TOTAL INVESTMENTS(COST $3,564,707,569) - 93.09% (h) $ ADR American Depository Receipt. (a) Non-income producing security. (b) Foreign security. (c) The rate quoted is the annualized seven-day yield as of December 31, 2010. (d) All or a portion of the shares have been committed as collateral for open securities sold short. (e) All or a portion of the shares have been committed as collateral for written option contracts. (f) All or a portion of the shares have been committed as collateral for swap contracts. (g) All or a portion of the shares have been committed as collateral for forward currency exchange contracts. The Global Industry Classifications Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. (h) The cost basis of investments for federal income tax purposes at December 31, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to the Financial Statements section in the Fund's most recent semi-annual or annual report. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — Quoted prices in active markets for identical securities. Level 2 — Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 — Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following tables provide the fair value measurements of applicable Fund assets and liabilities by level within the fair value hierarchy for the Fund as of December 31, 2010. These assets and liabilities are measured on a recurring basis. The following is a summary of the inputs used to value the Fund’s net assets as of December 31, 2010. Level 1 Level 2 Level 3 Total Assets Common Stock* $ $
